Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT

The application has been amended as follows: Authorization for this examiner’s amendment was given in an interview with Kevin Ross  on 03/25/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	(Currently Amended):  A method for detecting interference with a navigation system, the method comprising:
detecting a global positioning system (GPS) signal via the navigation system of a vehicle;
determining, using processing circuitry, a signal strength of the GPS signal;
determining, using the processing circuitry, a location of the vehicle based on the GPS signal;
determining, using the processing circuitry, a first attribute as a function of the signal strength and a second attribute as a function of the location of the vehicle including:
comparing the signal strength with a signal threshold,
assigning a true value to the first attribute when a difference between the signal strength and the signal threshold is greater than a predetermined value,
determining a difference between the location of the vehicle and a previous location of the vehicle,
assigning a true value to the second attribute when the difference is greater than a location threshold,
determining whether the first attribute is true or false in a case that the second attribute is determined to be false, and
determining whether the second attribute is true or false in a case that the first attribute is determined to be false;
determining an interference with the navigation system is detected when the first attribute and the second attribute are both true;
determining the interference is not detected when the first attribute is false and the second attribute is true;
determining the interference is not detected when the first attribute is true and the second attribute is false; and
outputting an alert indicating the interference with the navigation system when the interference is detected.

2.	(Cancelled). 

3.	(Currently Amended):  The method of claim 1, wherein the signal threshold is based on environmental factors.

4.	(Cancelled).

5.	(Previously Presented):  The method of claim 1, further comprising:
outputting a warning alert when the first attribute is false and the second attribute is true; and
outputting the warning alert when the first attribute is true and the second attribute is false.

6.	(Original):  The method of claim 1, further comprising:
outputting information associated with the interference with the navigation system to a remote server, the information including at least a timestamp and location data; and
aggregating the information received from a plurality of vehicles in the remote server.

7.	(Original):  The method of claim 6, wherein the determining of the first attribute is based on the aggregated information.

8.	(Original):  The method of claim 1, further comprising:
deactivating an autonomous mode of the vehicle when an interference with the navigation system is detected.

9.	(Original):  The method of claim 1, further comprising:
deactivating the navigation of the vehicle when an interference with the navigation system is detected.

10.	(Currently Amended):  A system for detecting interference with a navigation system, the system comprising:
a vehicle; and 
a navigation system including processing circuitry configured to
	detect a global positioning system (GPS) signal,
	determine a signal strength of the GPS signal,
	determine a location of the vehicle based on the GPS signal,
determine a first attribute as a function of the signal strength and a second attribute as a function of the location of the vehicle including:
compare the signal strength with a signal threshold; 
assign a true value to the first attribute when a difference between the signal strength and the signal threshold is greater than a predetermined value,
determine a difference between the location of the vehicle and a previous location of the vehicle,
assign a true value to the second attribute when the difference is greater than a location threshold,
determine whether the first attribute is true or false in a case that the second attribute is determined to be false, and
determine whether the second attribute is true or false in a case that the first attribute is determined to be false,
determine an interference with the navigation system is detected when the first attribute and the second attribute are both true,
determine the interference is not detected when the first attribute is false and the second attribute is true,
determining the interference is not detected when the first attribute is true and the second attribute is false, and
output an alert indicating the interference with the navigation system when the interference is detected.

11.	(Cancelled). 

12.	(Currently Amended):  The system of claim 10, wherein the signal threshold is based on environmental factors.

13.	(Cancelled).

14.	(Previously Presented):  The system of claim 10, wherein the processing circuitry is further configured to:
output a warning alert when the first attribute is false and the second attribute is true; and
output the warning alert when the first attribute is true and the second attribute is false.

15.	(Original):  The system of claim 10, wherein the processing circuitry is further configured to:
output information associated with the interference with the navigation system to a remote server, the information including at least a timestamp and location data; and
aggregate the information received from a plurality of vehicles in the remote server.

16.	(Original):  The system of claim 15, wherein the determining of the first attribute is based on the aggregated information.

17.	(Original):  The system of claim 10, wherein the processing circuitry is further configured to:
deactivate an autonomous mode of the vehicle when an interference with the navigation system is detected.

18.	(Original):  The system of claim 10, wherein the processing circuitry is further configured to:
deactivate the navigation of the vehicle when an interference with the navigation system is detected.

19.	(Original):  The system of claim 10, wherein the alert is output via a speaker of a head unit of the vehicle.

20.	(Currently Amended):  A non-transitory computer readable medium storing computer-readable instructions therein which when executed by a computer cause the computer to perform a method for detecting interference with a navigation system, the method comprising:
detecting a global positioning system (GPS) signal via the navigation system of a vehicle;
determining a signal strength of the GPS signal;
determining a location of the vehicle based on the GPS signal;
determining a first attribute as a function of the signal strength and a second attribute as a function of the location of the vehicle including:
	comparing the signal strength with a signal threshold,
assigning a true value to the first attribute when a difference between the signal strength and the signal threshold is greater than a predetermined value,
determining a difference between the location of the vehicle and a previous location of the vehicle,
assigning a true value to the second attribute when the difference is greater than a location threshold,
determining whether the first attribute is true or false in a case that the second attribute is determined to be false, and
determining whether the second attribute is true or false in a case that the first attribute is determined to be false;
determining an interference with the navigation system is detected when the first attribute and the second attribute are both true;
determining the interference is not detected when the first attribute is false and the second attribute is true;

determining the interference is not detected when the first attribute is true and the second attribute is false; and
outputting an alert indicating the interference with the navigation system when the interference is detected.  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 3, 5-10, 12, 14-20 are allowed.
Claims 2, 4, 11 and 13 are canceled.



	



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662